DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21, the information disclosure statement was considered by initialing the PTO Form 1449. 
Response to Amendment
3. 	Applicant's amendment filed on 12/15/21  has been entered and made of record.  
Claims 2, 3, 6, 17  are canceled. 
Claims 22-30  are new claims . 
Claims  1, 4- 5, 7- 16, 18 – 30  are pending in the application. 
Response to Argument
4. 	Applicant's arguments, see page 8 - 12, of the remark filed  on 12/15/21, with respect to rejection  under 35 U.S.C. 102 (a)(1) Singh et al., (US PGPUB NO. 20120293647), rejection under 103  of claim 21  Lam  (US PGPUB NO.  20140350435 ) and objection  to claims  3, 4, 8, 14, 17 and  20  have been fully considered and are persuasive. The rejection of claims has been withdrawn and are allowed . 
 Allowable Subject Matter  
5.	The following is an examiner's statement of reasons for allowance:
 Claims  1, 4- 5, 7- 16, 18 – 30  are allowed  and renumbered as 1- 26.
 In response to applicant's amendment to independent claims  1, 16, and 19 by including the allowable subject matter as indicated in paragraph 6 of the last office  action mailed out  on  9/16/21, the rejection to claims  1,2, 5-13,15,16 and 19 , of 102(a) (1),  have been fully considered and are persuasive and thus overcome the current prior art rejection. Claim 1 has been amended to include the allowable subject matter of dependent claim 3.  Claim 16,  has been amended to include the allowable subject of  dependent claim 17. Claim 19, has been amended to include the allowable subject of dependent claim 20. Regarding Claim 21, rejection under 103 .  Lam fails to teach a 3D printer configured to apply reinforcement to a textile substrate according to a strain map to form a customized textile component,  (as required by independent claim 21). Regarding Claim 23, the prior art fails to teach or suggest a system to measure strain in a textile including a camera to capture a plurality of images of the textile, and a processor and memory in  selective communication with the camera and configured to determine strain in a region of the textile based on a plurality of reference marks shown in the plurality of images ( as recited by claim 23) . Regarding Claim 29 includes the allowable subject matter of as filed claim 14 and the subject matter of as filed claims 1 and 11, of which as filed claim 14 depended from. As indication objection in the paragraph 6 in the last office  action mailed out 9/16/21 of allowable subject matter of as filed claim 14, the prior art fails to teach or suggest a system to measure strain in an 
Claims  4 – 5, 7- 15, are dependent upon claim 1.
Claim 18, are dependent upon claim 16.
Claim 20, are dependent upon claim 19.
Claim 22, are dependent upon claim 21.
Claim 24 – 28, 30, are dependent upon claim 23.

6.	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance.






Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
Primary Examiner, Art Unit 2669